Filed 6/21/21 P. v. Maldonado CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B306808
                                                             (Super. Ct. No. 1434089)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

RAMON DAVID
MALDONADO,

     Defendant and Appellant.


             Ramon David Maldonado appeals from the trial
court’s postjudgment order denying his petition for resentencing.
(Pen. Code,1 § 1170.95.) He contends the court erred when it
summarily denied his petition without appointing counsel. We
affirm.
           FACTUAL AND PROCEDURAL HISTORY
            In May 2015, a jury convicted Maldonado and four
codefendants of first degree murder (§§ 187, subd. (a), 189, subd.


         1 Statutory        references are to the Penal Code.


                                                    1
(a)), and found true a special circumstance allegation that they
committed murder during the commission of a kidnapping
(§ 190.2, subd. (a)(17)(B)). (People v. Gonzales (Aug. 7, 2018,
B264384) 2018 WL 3737940 at p. *1 (Gonzales) [nonpub. opn.].)
As to Maldonado only, the jury also found true a special
circumstance allegation that the murder was intentional and
involved the infliction of torture (§ 190.2, subd. (a)(18)).
(Gonzales, at p. *1.) In a bifurcated proceeding, the trial court
found true allegations that Maldonado served three prior prison
terms (§ 667.5, subd. (b)). (Gonzales, at p. *1.) It sentenced him
to life in state prison without the possibility of parole plus three
years. (Ibid.)
              Maldonado did not challenge the jury’s true finding
on the torture special circumstance on appeal, but did challenge
the kidnapping special circumstance finding. (Gonzales, supra,
2018 WL 3737940 at pp. *7-8.) We rejected this challenge. (Id. at
p. *17.) Among other things, we concluded that substantial
evidence supported the jury’s finding on the kidnapping special
circumstance allegation because Maldonado “was a major
participant in the kidnapping that led to the victim’s murder”
and “demonstrated reckless disregard for human life.” (Id. at p.
*1.) Specifically, he “organized and directed the lethal incident,
inflicted violent injuries on [the victim], and made the decision
that [the victim] could not have medical care although [he was
told that the victim] might die.” (Id. at p. *7.) He also “refused
[a] request to take [the victim] to the hospital and said ‘he is a
piece of shit’ and ‘he has to die.’” (Ibid., alterations omitted.)
              After his case was final on appeal, Maldonado
petitioned the trial court to resentence him pursuant to section
1170.95. In his petition, Gonzales declared that: (1) the




                                 2
information filed against him allowed the prosecution to proceed
on a felony murder theory, (2) he was convicted of first degree
felony murder, (3) he could not now be convicted of first degree
murder based on amendments to sections 188 and 189, and (4) he
was not the actual killer. Maldonado also requested the
appointment of counsel to assist him during the resentencing
process.
             Prosecutors filed an “initial response” to Maldonado’s
petition. The response set forth the facts of the case and the
procedure for evaluating a resentencing petition. It also argued
that Maldonado failed to make a prima facie showing of
entitlement to relief because, in finding true the torture special
circumstance allegation, the jury determined that he acted with
the intent to kill. Attached to the response was a copy of the
opinion in Maldonado’s direct appeal.2
             The trial court summarily denied Maldonado’s
petition because he did not “make a prima facie case for eligibility
as a matter of law.” Although he was not the actual killer, he
“intended to kill the victim and/or was a major participant and
acted with reckless disregard for human life” based on the jury’s
true findings on the kidnapping and torture special circumstance
allegations. In light of these findings, Maldonado was not
entitled to the appointment of counsel or a hearing on his
resentencing petition.




      2 The trial court deemed prosecutors’ response to
Maldonado’s petition a “discretionary filing, with no procedural
significance under the statutory scheme, as it included as an
attachment [our] opinion on direct appeal.”


                                 3
                             DISCUSSION
              Maldonado contends the trial court erred when it
summarily denied his section 1170.95 resentencing petition
without appointing counsel. We disagree.
              In 2018, the Legislature enacted Senate Bill No. 1437
(S.B. 1437) to “amend the felony murder rule . . . to ensure that
murder liability is not imposed on a person who [was] not the
actual killer, did not act with the intent to kill, or was not a
major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1,
subd. (f).) To accomplish these goals, S.B. 1437 redefined
“malice” in section 188, and narrowed the classes of persons
liable for felony murder under section 189. (Stats. 2018, ch. 1015,
§§ 2-3.) It also added section 1170.95 to the Penal Code, which
permits those convicted of felony murder to petition to have their
murder convictions vacated and to be resentenced on any
remaining charges. (Stats. 2018, ch. 1015, § 4.)
              A convicted defendant may petition for resentencing
if the information allowed prosecutors to proceed under a theory
of felony murder, the defendant was convicted of murder, and the
defendant could not be convicted of murder under the current
versions of sections 188 and 189. (§ 1170.95, subd. (a).) If the
defendant files a petition declaring that they meet these
requirements (id., subd. (b)(1)(A)), the trial court undertakes a
“two-step process” to determine whether they are eligible for
relief (People v. Offley (2020) 48 Cal.App.5th 588, 596 (Offley); see
§ 1170.95, subd. (c)).
              First, the court determines “whether the defendant
has made a ‘prima facie showing [that they] “fall within the
provisions” of the statute.’ [Citation.]” (Offley, supra, 48




                                 4
Cal.App.5th at pp. 596-597, alterations omitted.) In making that
determination, the court “may examine the record of conviction”
(id. at p. 597), including the instructions provided to the jury at
trial and any prior decision on appeal (People v. Gomez (2020) 52
Cal.App.5th 1, 16 (Gomez), review granted Oct. 14, 2020,
S264033). If that examination reveals that the defendant does
not fall within the provisions of section 1170.95 as a matter of
law, the court may summarily deny the petition without
appointing counsel.3 (Offley, at p. 597.) But if the examination


      3 Nearly all decisions published to date are in accord. (See
People v. Palacios (2020) 58 Cal.App.5th 845, 857-860, review
granted Feb. 24, 2021, S266701; People v. Swanson (2020) 57
Cal.App.5th 604, 617-618, review granted Feb. 17, 2021,
S266262; People v. Falcon (2020) 57 Cal.App.5th 272, 277-279,
review granted Jan. 27, 2021, S266041; People v. Nunez (2020) 57
Cal.App.5th 78, 90, fn. 5, review granted Jan. 13, 2021, S265918;
People v. Roldan (2020) 56 Cal.App.5th 997, 1005, review granted
Jan. 20, 2021, S266031; People v. Jones (2020) 56 Cal.App.5th
474, 484-485, review granted Jan. 27, 2021, S265854; People v.
Nguyen (2020) 53 Cal.App.5th 1154, 1168; People v. Galvan
(2020) 52 Cal.App.5th 1134, 1144, review granted Oct. 14, 2020,
S264284; Gomez, supra, 52 Cal.App.5th at pp. 15-16, review
granted; People v. Soto (2020) 51 Cal.App.5th 1043, 1054, fn. 10,
review granted Sept. 23, 2020, S263939; People v. Tarkington
(2020) 49 Cal.App.5th 892, 899-902, review granted Aug. 12,
2020, S263219; People v. Lee (2020) 49 Cal.App.5th 254, 262-263,
review granted July 15, 2020, S262459; People v. Law (2020) 48
Cal.App.5th 811, 821 (Law), review granted July 8, 2020,
S262490; People v. Edwards (2020) 48 Cal.App.5th 666, 673-675,
review granted July 8, 2020, S262481; People v. Torres (2020) 46
Cal.App.5th 1168, 1178, review granted June 24, 2020, S262011;
People v. Verdugo (2020) 44 Cal.App.5th 320, 327-333, review
granted Mar. 18, 2020, S260493; People v. Cornelius (2020) 44


                                 5
instead reveals that the defendant may be eligible for relief, the
court must proceed to the second step and appoint counsel to
assist in subsequent proceedings. (Ibid.)
             The record of conviction here reveals that Maldonado
was ineligible for section 1170.95 relief as a matter of law. The
jury found true a torture special circumstance allegation. That
required finding that Maldonado acted with the intent to kill.
(People v. Davenport (1985) 41 Cal.3d 247, 271.) A defendant who
acts with the intent to kill can still be convicted of murder under
the amended versions of sections 188 and 189. (See § 189, subd.
(e)(2).) They are thus ineligible for section 1170.95 resentencing.
(§ 1170.95, subd. (a)(3).)
             To the extent the trial court erred when it accepted
prosecutors’ response to Maldonado’s petition, that error was
harmless given his statutory ineligibility for resentencing. (Law,
supra, 48 Cal.App.5th at p. 826, review granted.)




Cal.App.5th 54, 58, review granted Mar. 18, 2020, S260410;
People v. Lewis (2020) 43 Cal.App.5th 1128, 1137-1140, review
granted Mar. 18, 2020, S260598.) We disagree with our
colleagues in the First District who have adopted a contrary view.
(See People v. Daniel (2020) 57 Cal.App.5th 666, 673-674, review
granted Feb. 24, 2021, S266336; People v. Cooper (2020) 54
Cal.App.5th 106, 118-123, review granted Nov. 10, 2020,
S264684.)


                                6
                          DISPOSITION
            The trial court’s order denying Maldonado’s petition
for resentencing, entered June 1, 2020, is affirmed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                7
                   John F. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________


            Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Matthew Rodriquez, Acting Attorney General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Amanda Lopez and Stacy S.
Schwartz, Deputy Attorneys General, for Plaintiff and
Respondent.